         Case 1:16-cv-01079-ALC-BCM Document 89 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                 August 16, 2021
SOUTHERN DISTRICT OF NEW YORK

 DAVID HEARD,

                                   Plaintiff,
                                                                16-cv-1079 (ALC) (BCM)
                       -against-
                                                                ORDER
 STATUE CRUISES LLC,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Parties shall submit a status letter regarding the status of this case by August 20, 2021.

SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
